Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (U.S. 2005/0205261A1), in view of Livingstone (U.S. 2004/0104030A1).
Regarding claim 1, Andersen et al. disclose a system (see figs. 1-6) for removing hydrates from a subsea component (any section of pipe 10 with hydrates; refer to abstract, para 0002, 0004, 0010-0011, 0016, 0018-0019, 0023, 0025-0027, 0029, 0036-0038, and 0042), comprising: 
a concentric tubing downline (pipe 10 shown in fig. 1 can have the arrangement of fig. 2;  refer to para 0011) having an outer tubing (10) and an inner coiled tubing (18) concentric with the outer tubing (see fig. 2 and refer to para 0011) and extending at least partially through the outer tubing (10; see fig. 2); 
a bottom hole assembly (16) disposed at a distal end of the concentric coiled tubing downline (see fig. 1), the BHA (16) including a subsea connector (14); 
a first flow path (A) within an annulus (20) between the outer tubing (10) and the inner coiled tubing (18; see fig. 2); 
a second flow path (C) within the inner coiled tubing (18); and 
a flow space (B) inside the concentric tubing downline (see fig. 2) and located above the BHA (16; see fig. 1), the flow space (B) being fluidly connected to both the first flow path (A) and the second flow path (C), wherein a distal end of the outer tubing (10) terminating proximate the BHA (16) is entirely open to a distal end of the inner coiled tubing (18) terminating proximate the BHA (see figs. 1-2), and wherein the concentric tubing downline has only one opening coupled to the BHA (16; see figs 1-2 and refer to para 0011-0016).
However, Andersen et al. fail to teach concentric coiled tubing. 
Livingstone teaches a concentric coiled tubing string (303) comprising an outer coiled tubing (302) having a fist flow path (328; para 0129) and an inner coiled tubing (301) inserted inside the outer tubing (302, see fig. 11 and refer to para 0124).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the outer tubing of Andersen et al. with a coiled tubing, as taught by Livingstone, for the predictable result of flowing fluid through the first flow path. 
Regarding claim 3, the combination of Anderson and Livingstone teach all  the features of this claim as applied to claim 1 above; Anderson further discloses wherein the first flow path (A) and the second flow path (C) provide fluid flow in opposite directions along the concentric coiled tubing downline (see fig. 2).  
Regarding claim 21, the combination of Anderson and Livingstone teach all  the features of this claim as applied to claim 1 above; Anderson further discloses wherein: the distal end of the inner coiled tubing (18) terminates within the outer coiled (Livingstone as previously discussed teaches the outer coiled tubing) tubing (10); and the flow space (B) is located between the distal end of the inner coiled tubing (18) and the distal end of the outer coiled tubing (10; see fig. 2).  
Regarding claim 22, the combination of Anderson and Livingstone teach all  the features of this claim as applied to claim 1 above; Anderson further discloses wherein the concentric coiled tubing downline (10. 18) is capable of generating a pressure reduction at the distal end of the concentric coiled tubing downline (refer to para 0016, 0027, and 0036).   
Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (U.S. 2005/0205261A1), in view of Livingstone (U.S. 2004/0104030A1) as applied to claim 1 above, and further in view of Xu et al. (U.S. 2010/0186949A1).
Regarding claims 5 and 7-8, the combination of Andersen et al. and Livingstone teach all the features of this claim as applied to claim 1 above; however, the combination of Andersen et al. and Livingstone fail to teach a first shut-in valve located at a surface position of the first flow path; and a second shut-in valve located at a surface position of the second flow path; at least one backpressure valve disposed proximate a distal end of the inner coiled tubing permitting fluid flow in one direction through the second flow path; wherein at least one backpressure valve coupled to a distal end of the outer coiled tubing permitting fluid flow in one direction through the first flow path.  
Xu et al. disclose an assembly (100, fig. 1) for delivery of treatment fluid (150) at a target location downhole. The assembly comprises a coiled tubing (160) and a backpressure valve (140) disposed proximate a distal end of the coiled tubing (160, fig. 1) permitting fluid flow in one direction (see fig. 1 and refer to paragraph 0019) and preventing premature release of the treatment fluid (refer to paragraph 0020). The coiled tubing also comprises a spot valve or one way valve (130) located at a surface location to allow for filling of the coiled tubing from a downhole end (refer to paragraph 0020), wherein the backpressure valve and one way valve enhance the loading of the treatment fluid while also preventing its premature release (refer to paragraph 0023). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Andersen et al., Livingstone, and Xu et al. to include a first shut-in valve located at a surface position of the first flow path; and a second shut-in valve located at a surface position of the second flow path, at least one backpressure valve disposed proximate a distal end of the inner coiled tubing and outer coiled tubing permitting fluid flow in one direction through the first and second flow path, for the purpose of enhancing loading of the hydrate treatment fluid while also preventing its premature release. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (U.S. 2005/0205261A1), in view of Livingstone (U.S. 2004/0104030A1) as applied to claim 1 above, and further in view of Hay (U.S. 6279660B1). 
Regarding claim 9, the combination of Andersen et al. and Livingstone teach all the features of this claim as applied to claim 1 above; however, the combination of Andersen et al. and Livingstone fail to teach 5a screen or mesh covering an opening of the inner coiled tubing at a distal end of the inner coiled tubing. 5
Hay disclose a well assembly comprising a pipe (112) and a screen (153) at an opening (151) configured to prevent sand or large debris from entering the pipe (112, see fig. 2 and refer to col. 3 lines 57-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Andersen et al. and Livingstone to include a screen or mesh covering an opening of the inner coiled tubing at a distal end of the inner coiled tubing, for preventing sand or large debris from damaging the fluid pump. 
Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (U.S. 2005/0205261A1), in view of Livingstone (U.S. 2004/0104030A1) as applied to claim 1 above, and further in view of Gordon (U.S. 9797223B1).
Regarding claim 10, the combination of Anderson and Livingstone teach all  the features of this claim as applied to claim 1 above; Anderson further discloses a surface level pressurization source (12) fluidly coupled to one of the inner coiled tubing or outer coiled tubing (refer to para 0013). 
However, the combination of Anderson and Livingstone is silent to a surface level return tank fluidly coupled to the other of the inner coiled tubing or outer coiled tubing.  
Gordon teaches a system for removing hydrates from a subsea component (200, see fig. 1, refer to abstract and col. 7 lines 19-27), comprising: an injection fluid conduit (24), return fluid conduit (26). a surface level return tank (36) fluidly coupled to the other of the injection fluid conduit (24) or return fluid conduit (26, see fig. 1, refer to col. 5 lines 10-19 and col. 8 lines 7-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Anderson and Livingstone to include a surface level return tank fluidly coupled to the other of the inner coiled tubing or outer coiled tubing, as taught by Gordon, for the predictable result of storing the produced and/or circulated fluid. 
Allowable Subject Matter
Claims 6, 11, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15, 17-20, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, Andersen et al. disclose a method for removing hydrates from a subsea component (10; refer to abstract, para 0002, 0004, 0010-0011, 0016, 0018-0019, 0023, 0025-0027, 0029, 0036-0038, and 0042), comprising: 
connecting a concentric coiled tubing downline (18a, 18b, fig. 5 and para 0029) to the subsea component (10) via a subsea connector (26) in a bottom hole assembly (14, 16), the concentric tubing downline having an outer coiled tubing (18b) and an inner coiled tubing (18a) concentric with and extending at least partially through the outer coiled tubing (18b);
directing a pressurized fluid flow from a surface to the subsea component (10) via the concentric coiled tubing downline (refer to para 0029), wherein the pressurized fluid flows through a flow space located inside the concentric coiled tubing downline and above the BHA (14, 16); 
allowing effluent to flow from the subsea component (10) to the surface via the concentric coiled tubing downline (see fig. 5 and refer to para 0029-0036), wherein the effluent passes through the flow space inside the concentric coiled tubing downline (refer to para 0029-0036); and 
maintaining a distal end of the outer coiled tubing open to a distal end of the inner coiled tubing terminating proximate the BHA (14, 16; see fig. 5).  
However, Andersen et al. fail to teach connecting the concentric coiled tubing downline to the subsea component at a distal end of the concentric tubing downline, the concentric coiled tubing downline having only one opening coupled to the BHA. The concentric coiled tubing assembly of Andersen does not couple to the BHA. It is the outer tubing 10 that couples to the BHA. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Claim 13 is now allowed. 
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new ground of rejection of claim 1 over over Andersen et al. (U.S. 2005/0205261A1), in view of Livingstone (U.S. 2004/0104030A1) above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/YANICK A AKARAGWE/Examiner, Art Unit 3672